FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FAIR HOUSING COUNCIL OF SAN             
FERNANDO VALLEY; THE FAIR
HOUSING COUNCIL OF SAN DIEGO,
individually and on behalf of the            No. 04-56916
GENERAL PUBLIC,
               Plaintiffs-Appellants,
                                              D.C. No.
                                            CV-03-09386-PA
                 v.
ROOMMATES.COM, LLC,
               Defendant-Appellee.
                                        

FAIR HOUSING COUNCIL OF SAN             
FERNANDO VALLEY; THE FAIR
HOUSING COUNCIL OF SAN DIEGO,
                                             No. 04-57173
individually and on behalf of the
GENERAL PUBLIC,
               Plaintiffs-Appellees,
                                              D.C. No.
                                            CV-03-09386-PA
                 v.                            ORDER
ROOMMATE.COM, LLC,
              Defendant-Appellant.
                                        
                   Filed October 12, 2007

          Before: Mary M. Schroeder, Chief Judge.




                            14073
14074       FAIR HOUSING COUNCIL v. ROOMMATES.COM
                                 ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court,1 it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.




  1
   Judge Pregerson is recused.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.